DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
This application is allowed because the prior art fails to disclose the present invention.  Specifically, the prior art fails to disclose a lead angle adjustment circuit, comprising: a first counter; a multiplier circuit, wherein the input of the multiplier circuit coupled to the output of the first counter; a subtractor circuit, wherein the first input of the subtractor coupled to the output of the multiplier circuit; a storage register, wherein the input of the storage register coupled to the output of the first counter; a slope determination circuit, wherein the first input of the slope determination circuit coupled to the output of the register and the second input of the slope determination circuit coupled for receiving a first control signal; a multiplier determination circuit; wherein the output of the multiplier circuit coupled to the second input of the subtractor circuit and the second input of the multiplier circuit coupled for receiving a second control signal; and an addition circuit wherein the output of the addition circuit coupled to the second input of the subtractor circuit.  Further, the prior art fails to disclose a lead angle adjustment circuit, comprising: a first counter and second counter, wherein the input of the first 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
3/10/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837